     Case 2:18-cr-00224-BRM Document 91 Filed 05/27/20 Page 1 of 9 PageID: 545



NOT FOR PUBLICATION


                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
____________________________________
                                   :
UNITED STATES OF AMERICA           :
                                   :        Case No.: 2:18-cr-00224-BRM-2
            v.                     :
                                   :              OPINION
DANIEL ZUNIGA,                     :
                                   :
                  Defendant.       :
                                   :

MARTINOTTI, DISTRICT JUDGE

         Before this Court is Defendant Daniel Zuniga’s (“Zuniga”) Motion for Reconsideration of

the Court’s order (ECF No. 79) denying Zuniga’s Second Motion to Dismiss the Superseding

Indictment for Violation of Speedy Trial (ECF No. 71). Zuniga filed an initial brief (“Zuniga’s

Initial Reconsideration Br.”) under seal via e-mail on April 1, 2020 and a reply brief (“Zuniga’s

Reconsideration Reply Br.”) under seal via e-mail on April 17, 2020. The United States also filed

a brief (“United States’ Reconsideration Br.”) under seal via e-mail on April 13, 2020. Having

reviewed the parties’ submissions filed in connection with this matter and having declined to hear

oral argument, for the reasons set forth below and for good cause having been shown, Zuniga’s

motion for reconsideration is DENIED.

I.      FACTUAL AND PROCEDURAL BACKGROUND

         When, as here, a “defendant claims a violation of the Speedy Trial Act, 18 U.S.C. § 3161,

the dates of the proceedings are critical to evaluating [a] defendant’s” claim. United States v. Miles,

290 F.3d 1341, 1345 n.1 (3d Cir. 2002); see also United States v. Parker, 508 F.3d 434, 436 (7th

Cir. 2007) (“Certain pretrial dates and events are important to our resolution of [a defendant’s]

Speedy Trial Act claim.”); United States v. Nixon, 634 F.2d 306, 307 (5th Cir. 1981) (“In order to
     Case 2:18-cr-00224-BRM Document 91 Filed 05/27/20 Page 2 of 9 PageID: 546



understand the speedy trial issue, the dates upon which certain events transpired are important.”).

          On March 23, 2018, Zuniga was arrested pursuant to a warrant, had an initial appearance

before a magistrate judge, waived a preliminary hearing, and was ordered detained pending trial.

(ECF Nos. 5, 7 & 8.) On September 21, 2018, Zuniga moved for a hearing pursuant to Franks v.

Delaware, 438 U.S. 154 (1978), and for other assorted relief. (ECF No. 22.) The parties traded

letters concerning whether the Franks motion was procedurally appropriate. (ECF Nos. 23, 24, &

25.)

          With the Franks motion still pending, the grand jury returned a seven-count superseding

indictment against Zuniga and co-defendant Luis Vega (“Co-Defendant”) on October 31, 2018. 1

(ECF No. 28.) The Court arraigned Zuniga on these charges on November 11, 2018. (ECF Nos.

28 & 31.) On March 18, 2019, the United States suggested this superseding indictment mooted

Zuniga’s Franks motion and asked the Court to grant Zuniga leave to renew any motions at a later

time to be determined in a subsequent briefing schedule. (ECF No. 40.) The same day, the Court

agreed and denied the Franks motion as moot. (ECF No. 42.)

          Zuniga moved on June 7, 2019 to dismiss the superseding indictment due to a violation of

the Speedy Trial Act. (ECF No. 54.) The parties presented oral argument on September 23, 2019.

(ECF No. 58.) The Court denied Zuniga’s motion on September 30, 2019. See United States v.

Zuniga, Crim. No. 18-224, 2019 WL 4745276, at *4 (D.N.J. Sept. 30, 2019). Zuniga moved for

reconsideration on October 5, 2019. (ECF No. 63.) On January 8, 2020, the Court granted

Zuniga’s motion for reconsideration, vacated its earlier decision, and again adjudicated Zuniga’s

initial motion to dismiss. See United States v. Zuniga, Crim. No. 18-224, 2020 WL 94830, at *5


1
    Only four of those counts charge Zuniga. (ECF No. 28.) Although labeled a “superseding”
      indictment, this is the first indictment to charge Zuniga. An earlier indictment charged only
      Co-Defendant. (ECF No. 16.)
     Case 2:18-cr-00224-BRM Document 91 Filed 05/27/20 Page 3 of 9 PageID: 547



(D.N.J. Jan. 8, 2020).

          On reconsideration, the Court refused to consider one of Zuniga’s arguments (the “Felton

argument” 2) because Zuniga presented it for the first time at oral argument. See id. at *4. Zuniga’s

Felton argument contended the Speedy Trial Act did not exclude the time between the conclusion

of briefing on the Franks motion through the Court’s March 18, 2019 order denying the Franks

motion as moot. (ECF No. 63-1, at 11-12.) The Court assumed without deciding the Franks

motion tolled all Speedy Trial Act time between the date Zuniga filed the Franks motion and the

date the Court denied it, found the Speedy Trial Act time had not expired, and again denied

Zuniga’s motion to dismiss. See Zuniga, 2020 WL 94830, at *4-5.

          Although the Court declined to consider the Felton argument, the Court expressly stated,

“Nothing in this opinion prohibits Zuniga from filing another motion to dismiss in order to present

his Felton argument in a manner that allows the United States an adequate opportunity both to

research the issue and properly respond.” Id. at *4 n.4. On January 13, 2020, Zuniga filed this

second motion to dismiss, raising the Felton argument. (ECF No. 71.) The Court rejected the

Felton argument and denied Zuniga’s second motion. United States v. Zuniga, Crim. No. 18-224,

2020 WL 1516970, at *3 (Mar. 30, 2020). Zuniga moved for reconsideration of this denial.

II.       DECISION

          As an initial matter, the United States argues none of Zuniga’s arguments are appropriate

for a motion for reconsideration. The Court agrees. Reconsideration is appropriate in only three

circumstances: “(1) intervening change in law; (2) availability of new evidence not previously

available; or a (3) need to correct a clear error of law or manifest injustice.” United States v. Davis,

Crim. No. 05-0482, 2012 WL 1950217, at *1 (D.N.J. May 30, 2012). None of the three factors



2
    See United States v. Felton, 811 F.2d 190, 195 (3d Cir. 1987).
  Case 2:18-cr-00224-BRM Document 91 Filed 05/27/20 Page 4 of 9 PageID: 548



are present here.

       If the Court were to consider Zuniga’s arguments on the merits, neither would prevail. First,

Zuniga argues his Franks motion became moot at the filing of the superseding indictment on

October 31, 2018, and therefore did not toll the Speedy Trial Act’s time limits after that period.

Second, Zuniga argues if the motion did exclude any time from the Speedy Trial Act’s time limits,

the Speedy Trial Act limited the exclusion to 30 days because the Court did not hold a hearing on

the motion. Neither argument has merit.

       A.      Completion of the Necessary Submissions

       Zuniga first argues “the parties [did not] complete the submissions necessary for the court

to reach a decision” on the Franks motion until the Court denied the motion. Felton, 811 F.2d 195.

The Court disagrees.

       The Speedy Trial Act requires a defendant’s trial begin “within seventy days from the filing

date (and making public) of the information or indictment, or from the date the defendant has

appeared before a judicial officer of the court in which such charge is pending, whichever date last

occurs.” 18 U.S.C. § 3161(c)(1). However, the statute excludes numerous time periods from this

70-day period. See id. § 3161(h).

       The relevant exclusion here concerns “delay resulting from any pretrial motion, from the

filing of the motion through the conclusion of the hearing on, or other prompt disposition of, such

motion.” Id. § 3161(h)(1)(D). “[I]f the court does not hold a hearing,” on a motion, this provision

“excludes the period from the filing of the motion until the parties complete the submissions

necessary for the court to reach a decision.” Felton, 811 F.2d 195. This statutory exclusion is

“designed to exclude all time that is consumed in placing the trial court in a position to dispose of

a motion.” Henderson v. United States, 476 U.S. 321, 331 (1986). Accordingly, the provision
  Case 2:18-cr-00224-BRM Document 91 Filed 05/27/20 Page 5 of 9 PageID: 549



“excludes time after a hearing has been held where a district court awaits additional filings from

the parties that are needed for proper disposition of the motion.” Id.; see also Felton, 811 F.2d at

195 (holding the statutory provision “excludes any time following the hearing that is required for

filing briefs and additional materials necessary for proper disposition of the motion”).

       Zuniga’s argument hinges on his contention that submissions on a motion are complete the

instant a motion becomes moot—even if neither the parties nor the Court recognize the fact until

much later. This is not the case. Of course, submissions can become complete simultaneously

with a motion becoming moot, but not always. See, e.g., United States v. Rashid, 593 F. App’x

132, 136 (3d Cir. 2014) (holding that “discovery motions tolled the [Speedy Trial Act] clock from

[filing on] August 29, 2008, to November 16, 2009,” when the district court “denied the motions

as moot”).

       Zuniga further contends Rashid—in which the Court denied a motion as moot six days

after holding a hearing, see id.—does not apply here because this Court did not hold a hearing on

Zuniga’s Franks motion. But the Third Circuit did not condition its decision on the fact that the

district court held a hearing or state the outcome would be different in the absence of a hearing.

See Rashid, 593 F. App’x 136. Rashid applies here.

       In this case, “the parties complete[d] the submissions necessary for the court to reach a

decision” on the Franks motion when the Court denied the motion. Felton, 811 F.2d 195; see also

Zuniga, 2020 WL 1516970, at *3. Accordingly, the Franks motion continued to toll the Speedy

Trial Act period until that time.

       Zuniga contends in a footnote that if the Court in fact needed further input on the Franks

motion, then the Court should have “afford[ed] [Zuniga] an opportunity to be heard on the issue

of mootness” before granting the United States’ request to deny the Franks motion as moot.
  Case 2:18-cr-00224-BRM Document 91 Filed 05/27/20 Page 6 of 9 PageID: 550



(Zuniga’s Reconsideration Initial Br. 12 n.2.) Whatever the merits of this argument, the Court’s

error—if any—was harmless. On March 18, 2019, in its final filing concerning Zuniga’s Franks

motion, the United States suggested the Court deny the Franks motion as moot. (ECF No. 40.)

The same day, the Court agreed and denied the motion as moot. (ECF No. 42.) While the parties

dispute when exactly the Franks motion became moot, the Court, the United States, and (critically)

Zuniga all agree the Franks motion became moot at least by March 18, 2019. Zuniga, then,

essentially argues the Court deprived him of an opportunity to agree with the United States before

the Court issued its order. Had the Court withheld its March 18, 2019 order and allowed Zuniga

to inform the Court he agreed with the United States that his Franks motion was moot, then the

outcome would have been the same: the Court would still have denied the Franks motion as moot.

Assuming without deciding the Court erred by issuing its order without waiting for Zuniga’s input,

any error was harmless.

       B.      Limit of 30 Days of Excludable Time

       Zuniga further argues the excludable time attributable to the Franks motion was limited to

30 days after September 21, 2018 (when Zuniga filed his Franks motion), or alternatively,

September 30, 2018 (when Zuniga filed one of the letters the parties traded concerning the Franks

motion). This argument is misplaced.

       The Speedy Trial Act tolls time during “delay resulting from any pretrial motion, from the

filing of the motion through the conclusion of the hearing on, or other prompt disposition of, such

motion.” 18 U.S.C. § 3161(h)(1)(D). This provision does not limit the tolled time period to 30

days. In fact, it tolls “all time between the filing of a motion and the conclusion of the hearing on

that motion, whether or not a delay in holding that hearing is ‘reasonably necessary.’” See

Henderson v. United States, 476 U.S. 321, 330 (1986). “[I]f the court does not hold a hearing,”
  Case 2:18-cr-00224-BRM Document 91 Filed 05/27/20 Page 7 of 9 PageID: 551



on a motion, subparagraph (h)(1)(D) “excludes the period from the filing of the motion until the

parties complete the submissions necessary for the court to reach a decision.” Felton, 811 F.2d at

195. This is the general rule, but it is not absolute: subparagraph (h)(1)(D) may still toll the Speedy

Trial Act even after briefing is complete if another issue precludes the Court from issuing a

decision. See id. at 199.

       Zuniga draws the Court’s attention to another provision which tolls time during any “delay

reasonably attributable to any period, not to exceed thirty days, during which any proceeding

concerning the defendant is actually under advisement by the court.” 18 U.S.C. § 3161(h)(1)(H).

Pretrial motions are one such type of “proceeding.” See Felton, 811 F.2d at 197. A court takes a

pretrial motion “under advisement . . . from the time the court receives all the papers it reasonably

expects” concerning the motion. Henderson, 476 U.S. at 329.              “[A]bsent evidence to the

contrary . . . a motion should be considered under advisement for Speedy Trial Act purposes on

the day the last paper concerning the motion at issue was filed with the court.” United States v.

Johnson, 29 F.3d 940, 944 (5th Cir. 1994); see also United States v. Sutter, 340 F.3d 1022, 1031-

32, amended on denial of rehearing, 348 F.3d 789 (9th Cir. 2003).

       Courts treat the end of the subparagraph (h)(1)(D) period and the beginning of the

subparagraph (h)(1)(H) period as the same event: that is, when a motion becomes pending,

subparagraph (h)(1)(D) tolls the Speedy Trial Act until the Court has all the necessary submissions,

at which point subparagraph (h)(1)(H) tolls the Speedy Trial Act for a maximum of 30 days until

the Court’s decision. See United States v. Pansier, 576 F.3d 726, 731-32 (7th Cir. 2009); United

States v. Williams, 557 F.3d 943, 952 (8th Cir. 2009); United States v. Van Smith, 530 F.3d 967,

969 (D.C. Cir. 2008); United States v. Oberoi, 547 F.3d 436, 451 (2d Cir. 2008), vacated on other

grounds, 559 U.S. 999 (2010); United States v. Rodriguez, 63 F.3d 1159, 1136 (5th Cir. 1995);
  Case 2:18-cr-00224-BRM Document 91 Filed 05/27/20 Page 8 of 9 PageID: 552



United States v. Davenport, 935 F.2d 1223, 1228 (11th Cir. 1991).

       Zuniga argues the Court had all the information necessary for decision on his Franks

motion at the time he filed it on September 21, 2018, or alternatively, at the time he filed his letter

concerning the Franks motion on September 30, 2018. Zuniga argues this means tolling under

subparagraph (d)(1)(D) would have ceased on one of those two dates, and in either case, the 30

days of tolling under subparagraph (d)(1)(H) would have expired on or before the date of the

Superseding Indictment on October 31, 2018. This argument does not entitle Zuniga to relief.

       Even if Zuniga’s argument is correct, it merely demonstrates his Franks motion temporarily

stopped tolling the Speedy Trial Act under subparagraphs (d)(1)(D) and (d)(1)(H) at some point

before the filing of the Superseding Indictment on October 31, 2018. However, the Franks motion

once again began tolling the 70-day period under subparagraph (d)(1)(D) once the filing of the

Superseding Indictment complicated Zuniga’s Franks motion. As this Court explained:

       [T]he impact of the superseding indictment on Zuniga’s Franks motion is not
       immediately apparent, because the scope of the relief Zuniga’s motion requested
       went beyond the mere invalidation of the complaint. Whether or not the parties or
       the Court actually expected further briefing concerning the Franks motion, the
       return of a superseding indictment against Zuniga sufficiently changed the
       circumstances surrounding Zuniga’s Franks motion such that the Court could not
       properly have reached a decision on the Franks motion without further input.

Zuniga, 2020 WL 1516970, at *3 (citations and footnote omitted). Even if Zuniga is correct that

briefing on the Franks motion had concluded, the complications stemming from the filing of the

Superseding Indictment precluded a decision, providing an independent basis for subparagraph

(d)(1)(D) to again begin tolling the 70-day time period until the issue resolved. See Felton, 811

F.2d at 199. Put another way, even if Zuniga is correct that briefing on the Franks motion initially

concluded, the questions concerning the Superseding Indictment’s effect on the Franks motion

sufficiently clouded the motion such that the Court could have reasonably expected further briefing.
  Case 2:18-cr-00224-BRM Document 91 Filed 05/27/20 Page 9 of 9 PageID: 553



As a result, the (d)(1)(H) time period did not begin, and its 30-day limit did not expire.

III.   CONCLUSION

       For the reasons set forth above, Zuniga’s Motion for Reconsideration is DENIED. An

appropriate order accompanies this opinion.

                                                      /s/ Brian R. Martinotti
                                                      HON. BRIAN R. MARTINOTTI
                                                      UNITED STATES DISTRICT JUDGE

       Dated: May 27, 2020
